DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on February 19, 2021, for Application No. 14/836,377, title: “Powering An Information Delivery Network”.

Status of the Claims
By the 02/19/2021 Response, claims 1, 8, 21, 25, and 29 have been amended, claims 2-3, 6, and 22 have been cancelled, and new claims 35-38 have been added.  Claims 16-20 were previously cancelled.  Accordingly, claims 1, 4, 7-10, 21, and 23-38 remain pending in the application and have been examined.

Priority
The Application was filed 08/26/2015 and claims no other priority.  For the purpose of examination, the date 08/26/2015 is considered to be the effective filing date.

Election/Restrictions
By the 07/12/2018 Response, Applicant has elected claims 1-10 and 21-25 for prosecution, withdrawn claims 11-15, and cancelled claims 16-20.
Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-10, 21, and 23-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-10, 21, and 23-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The 
Step 1:
Claims 1, 4, 7-10, 26-28, 34-36, and 38 recite a method for leveraging user premises supplied electric power to power active components in an information delivery network as described in the abstract.  Claims 21-25 and 37 recite another method with similar claim elements and limitations.  Claims 29-33 recite a coaxial network for the methods.  Thus, the claims recite processes and network which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method comprising:
receiving, by an electronic device and via an upstream port, first electric power, wherein the electronic device is remote from a premises;
comparing, by the electronic device, a first metric, associated with the first electric power, with a second metric, associated with second electric power available via a downstream coaxial port, wherein the downstream coaxial port is associated with the premises; and
switching, by the electronic device and based on the comparing the first metric, associated with the first electric power, with the second metric, associated with the second electric power, from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port.
Other the recitation of the electronic device, first/second metric, coaxial network/port, a distribution tap, and an amplifier, claim 1 recites the method comprising receiving first electric power via the electronic device located remotely in the upstream port and the second electric power via the downstream coaxial port (data gathering –pre-solution activity), comparing the first electric power to the second electric power (analyzing information - data processing), and switching to the second electric power based on the comparison (identifying the options - post solution activity).  The claim steps describe the concept of leveraging electric power supply to power active components in an information delivery network, which corresponds to the concept identified as abstract idea by the courts, such as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group).
The claim steps of receiving of the first and second electric power are the data gathering activities (pre-solution activity), and the switching based on comparison is the identified option (post solution activity).  Further, whether the electronic device is remote from or located at a premises does not make the abstract idea less abstract because the electronic device does the same functions of receiving, comparing, and switching regardless of its location.  The comparing limitation, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the human mind except for the recitation of “by an electronic device” (i.e., an observation, evaluation, judgement, opinion).  Human can perform the comparison of the first metric with the second metric by reading the information from the electronic device and be able to switch the electric power to the second electric power based on the comparison, for example, an electrical meter reader or electrician perform such tasks routinely for their jobs.  In fact, human perform such tasks since the electricity was invented long ago.  The claim is directed to a process of receiving data, comparing the data, and switching (Step 2A, Prong 1-Yes).
Step 2A, Prong 2:
The claim recite the additional elements, such as the electronic device, first/second metric, coaxial port/network, a distribution tap, and an amplifier (see claim 29) to perform the receiving, comparing, and switching steps.  The computer components in all steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (comparing the first with second electric power in order to determine switching), and are merely invoked as tools to leverage electric power supply in an information delivery network (see Publication, paragraphs 14-35 and 44; Figures 1-5).  Each claim limitation of the claim has been considered both individually and in combination as ordered and concluded that they do not integrate the abstract idea into a practical application.  Accordingly, the claim does not include the additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claim as a whole merely describes how to generally “apply” the concept of leveraging electric power supply to power active components in an information delivery network by receiving, comparing, and switching from the first 
The additional elements, such as the electronic device, first/second metric, coaxial port/network, a distribution tap, and an amplifier, recited in the claim amount to no more than mere instructions to apply the exception using the generic computer components.  All these additional elements are recited at a high level of generality are merely invoked as tools to perform the process (see Publication, paragraphs 14-35 and 44; Figures 1-5).  Applicant’s Publication does not describe how these computer elements are different from the general computer components.  Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Dependent claims provide additional instructions and administrative requirements for the functional steps already recited in the independent claim, such as comparing the first and second electric power based on determining that second electric power is from a renewable source (claim 4 – additional details for comparing), measuring and reporting the quantity of second electric power (claim 7 – additional details for measuring the second electric power), providing the limited portion of the second electric power (claims 8-9 – additional details about the second electric power), the electronic device comprises a signal amplifier or a distribution tap (claim 10 – additional (Step 2B-No).
The focus of the claims is on utilizing an electronic device for leveraging electric power supply to power active components in an information delivery network based on receiving and comparing the sources of the first and second electric power to determine that a portion of the second electric power is from a renewable source in order to initiate the switching function.  The claims are not directed to a new type of electronic device, computer network, or system memory, nor do they provide a method for processing data that improve existing technological processes.  The focus of the claims is not on 
Claims 21, 23-25, and 37:
Claims 21, 23-25, and 37 recite another similar method with similar elements and limitations as discussed in claims 1, 4, 7-10, 26-28, 34-36, and 38 above.  Therefore, these claims are also rejected under the same rationale provided in claims 1, 4, 7-10, 26-28, 34-36, and 38.
 Claims 29-33:
Claims 29-33 recite a coaxial network with similar elements and limitations for implementing the method claims discussed above.  Therefore, these claims are also rejected under the same rationale provided in claims 1, 4, 7-10, 26-28, 34-36, and 38.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-10, 21, and 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith el al. (US PUB. No. 2009/0094173) (“Smith”) in view of Wolcott et al. (US PUB. No. 2014/0199990) (“Wolcott”) and further in view of Teeter (US PUB. No. 2015/0227182) (“Teeter”).
As per claim 1, Smith teaches a method comprising:
receiving, by an electronic device and via an upstream, first electric power, wherein the electronic device is remote from a premises (see Smith, para. 31-37 “utility power”, 75-76; Figures 3 and 14.  See Wolcott, para. 15-20, 25-33; Figures 1/3a-c);
comparing a first metric, by the electronic device, associated with the first electric power, with a second metric, associated with a-second electric power available via second electric power via a downstream coaxial port, wherein the downstream coaxial port is associated with the premises;
Smith teaches “a first metric, associate with the first electric power”, see Figure 3 “electricity price information received from a utility”, Figures 3/14 “utility power”. 
 
Smith teaches “a second metric, associated with second electric power available via a downstream coaxial port, wherein the downstream coaxial port is 

Smith teaches the “comparing” function (see Smith, para. 33 “This price information is used by intelligent power controller 302 to determine when electrical energy supplied by a utility should be stored in battery 303 (e.g., when the price of electrical power is relatively low). The price information is also used by intelligent power controller 302 to determine when electrical energy stored in battery 303 should be supplied to household load(s) 201 and/or sold back to a utility (e.g., when the price of electrical power is relatively high).”

and
switching, by the electronic device and based on the comparing, the first metric, associated with the first electric power, with the second metric, associated with the second electric power, from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port (see Smith, para. para. 33 “This price information is used by intelligent power controller 302 to determine when electrical energy supplied by a utility should be stored in battery 303 (e.g., when the price of electrical power is relatively low). The price information is also used by intelligent power controller 302 to determine when electrical energy stored in battery 303 should be supplied to household load(s) 201 and/or sold back to a utility (e.g., when the price of electrical power is relatively high)”, 76 “the power produced by solar energy panels 1402 is assigned a cost of zero cents/kw-h.  This is done so that intelligent power controller 302 will prioritize using power produced by solar energy panels 1402 before using power supplied by a utility”; Figure 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intelligent power unit as taught by Smith with the teachings from Wolcott to utilize the coaxial network features to control the system.  Wolcott teaches a other lines, or wireless communication paths” and 27 states that “The wiring 310 may be any desired type of wire, such as twisted-pair telephone wiring, coaxial or optical cable, power line, Ethernet, or any other physical media that employs transmission frequencies”; Figures 3a-c.  Therefore, one of ordinary skill in the art would have been motivated to make the modification as such coaxial network with multiple ports and remote control location provide a more convenient way to switch power supply.

As per claim 2, (cancelled).

As per claim 3, (cancelled).

As per claim 4, Smith teaches wherein the comparing comprises comparing a source of the first electric power with a source of the second electric power, and wherein the switching is further based on determining that at least a portion of the second electric power is from a renewable source (see Smith, para. 41, 55, 76, 78 “cost of power is compared and is implicitly disclosed”; Figures 10, 14, 15 “solar power”).

As per claim 5, (cancelled).

As per claim 6, (cancelled).

As per claim 7, Smith teaches further comprising:
measuring a quantity of power received from the downstream coaxial port (see Wolcott, para. 16, 27 “coaxial network”; Figures 1/3a-c); and
reporting, via a communication to a user device associated with the premises, the quantity of power (see Smith, Figures 8-13 and description).

As per claim 8, Smith in view of Teeter teaches further comprising:
providing, via the upstream port and after receiving the second electric power, a portion of the second electric power (see Teeter, Abstract, para. 6 “ports”);
wherein the upstream port comprises an upstream coaxial port (see Teeter, Abstract, para. 6 “ports”, see Wolcott, para. 16, 27 “coaxial network”; Figures 1/3a-c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intelligent power unit as taught by Smith with teaching from Teeter and Wolcott to utilize the plurality of communication ports features to select the port to receive power.  One of ordinary skill in the art would have been motivated as multiple ports provides a more convenient way to switch power supply.

As per claim 9, Smith in view of Teeter teaches wherein the portion of the second electric power is limited based on one or more of a pre-configured parameter or a parameter received via a communication from the premises (see Teeter, Abstract, para. 6 “ports”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intelligent power unit as taught by Smith with teaching from 

As per claim 10, Smith teaches wherein the electronic device comprises one or more of a signal amplifier or a distribution tap (see Smith, para. 43, 53).

As per claim 26, Smith teaches further comprising:
sending, to a network device, a message corresponding to coordination of power flow within a communication network and from one or more premises (see Smith, para. 29 “power network”; Figure 1).

As per claim 27, Smith in view of Wolcott teaches wherein the switching comprises switching to receiving the second electric power via a center conductor of a coaxial cable that is connected to the downstream coaxial port (see Smith, para. 33 “This price information is used by intelligent power controller 302 to determine when electrical energy supplied by a utility should be stored in battery 303 (e.g., when the price of electrical power is relatively low). The price information is also used by intelligent power controller 302 to determine when electrical energy stored in battery 303 should be supplied to household load(s) 201 and/or sold back to a utility (e.g., when the price of electrical power is relatively high).”  See Wolcott, para. 53 “a coaxial cable”, “a … coaxial network”).

As per claim 28, Smith teaches further comprising:
receiving, by the electronic device and from a network device, a message comprising the first metric or the second metric (see Smith, para. 29 “power network”, Figure 3 “electricity price information received from a utility”, Figures 3/14 “utility power”, “solar power”, and “Battery”; Figure 1).

As per claim 34, Smith teaches wherein the switching from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port further comprises receiving a portion of the first electric power via the upstream port and receiving a portion of the second electric power via the downstream coaxial port (see Smith, para. 75-79; Figures 14-15).

As per claim 35, Smith teaches further comprising charging, with the second electric power received via the downstream coaxial port, a battery of the electronic device (see Smith, para. 28, 31-37; Figures 3a-c).

As per claim 36, Smith teaches wherein the electronic device is associated with an information delivery network, the method further comprising distributing, based on receiving the second electric power via the downstream coaxial port, content to the premises via the downstream coaxial port (see Smith, para. 28, 31-37; Figures 3a-c.  See Wolcott, para. 16, 27 “coaxial network”; Figures 1/3a-c).

As per claim 38, Teeter teaches wherein at least one of the first metric or the second metric is indicative of power availability, power quality, or power reliability (see Teeter, para. 23 “expected power availability”).

As per claim 21, this claim corresponds to claim 1 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 1.  Note:  Although claim 1 does not explicitly disclose the step “receiving, via a second port, second electric power associated with the premises”, it is implicitly disclosed in step of “comparing a first metric …”, or the step “comparing …” in claim 1.

As per claim 22, (cancelled).  

As per claim 23, this claim corresponds to claim 4 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 4.

As per claim 24, this claim corresponds to claim 8 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 8.

As per claim 25, this claim corresponds to claim 9 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 9.

As per claim 37, this claim corresponds to claim 36 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 36.

As per claim 29, this claim written in the system network form comprising various computer components corresponds to claim 1 and has comparable elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per claims 30-33, these claims written in the system network form and include additional details for the various computer components and have comparable elements and limitations.  Hence, they are rejected under the same rationale provided in claims 1, 4, 7-10, 21, 23-28, and 35-38.


Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 101
Applicant argues that the claim was overly generalized because the elements “receiving electric power” is neither collecting information nor data gathering and “switching from first electric power to second electric power” is not identifying the options.  These elements are not pre-solution activity and post-solution activity that can be ignored (see Remarks, pages 7-8).
Response:
The Examiner respectfully disagrees with Applicant’s arguments that the claim was overly generalized.  When determining whether a claim amounts to an abstract 
In the present case, the overall abstract idea of the claims is on utilizing an electronic device for leveraging electric power supply to power active components in an information delivery network based on receiving and comparing the sources of the first and second electric power to determine that a portion of the second electric power is from a renewable source in order to initiate the switching function.  The claim steps of receiving of the first and second electric power are the data gathering activities (receiving data - pre-solution activity), and the switching based on comparison is the identified option (switching based on comparison - post solution activity).  The comparing element, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the human mind except for the recitation of “by an electronic device” (i.e., an observation, evaluation, judgement, opinion
Further, the cited similar case(s) are determined based on analogy and provided as guidance such that claimed inventions with similar general technology should overcome 101, even if the specific details of the inventions may be different.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues that since the Office has not found any reference that discloses the claimed “switching” steps, this is the evidence that claimed “switching” step is not “well-known”, not post-solution activity that can be ignored (see Remarks, page 9).
Response:
The Examiner respectfully disagrees.  Unlike rejections under 102 and 103 which are evidence base, 101 is not evidence based but rather is a matter of law and such that no evidence is required.  When a claim does not have a 102 and 103 rejection, this simply means no prior art is found to reject the claim, but it does not automatically make the claim become patent-eligible under the Mayo/Alice test.  A claim must be significantly more to transform the abstract idea into patent eligible subject matter in order to make the claim patent-eligible as discussed by the Supreme Court in Alice.  There is no requirement that examiners must provide evidentiary support in every case before a conclusion can be made that a claim is directed to an abstract idea.  See, e.g., para. IV “July 2015 Update: Subject Matter Eligibility” to 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG), 79 Fed. Reg. 74618 (Dec. 16, 2014).
The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.


Applicant argues that the “switching” elements are significant and points to Example 45 again and argues that the present claims are similar to that of the Example and thus are patent-eligible (see Remarks, pages 10-11)
 Response:
The Examiner respectfully disagrees with the Applicant that the “switching” elements are significant.  As explained in the last and present 101 rejections, the computer elements (including the switching elements) in all steps are recited at a high level of generality and are merely invoked as tools to leverage electric power supply in an information delivery network (see Publication, paragraphs 14-35 and 44; Figures 1-5).  Applicant’s Publication does not describe how the computer elements are different from the general computer components.  
Furthermore, the Examiner does not make the 101 decision based on the statement that “a controller configured to send control signals to instruct the apparatus to open the mold and eject the molded polyurethane rom the mold…”  The Examiner maintains that there is no similarity or analogy between the Example and the present claims.

Applicant argues that claims recite “a signal amplifier, a distribution tap” that improve existing technological processes.  These are the type of patent eligible subject matter (see Remarks, page 11).
Response:
The Examiner respectfully disagrees.  As explained in the last and present 101 rejections, the computer elements (including the signal amplifier and distribution tap) in 

Applicant argues that the limitation recited in claim 4 (not claim 3) integrates the abstract idea into a practical application (see Remarks, page 12).
Response:
The Examiner respectfully disagrees.  The limitation of “switching is further based on determining that at least a portion of the second electric power is from a renewable source” further narrower the scope of the claims, but does not change the 101 analysis.  As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the buySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the 101 analysis since a more narrow abstract idea does not make it any less abstract.  A claim needs to be significantly more to be patentable.

Applicant further argues that dependent claims 27 and 34-38 provide additional meaningful practical applications (see Remarks, page 12)
Response:
The Examiner respectfully disagrees.  As explained in the analysis above, the dependent claims provide additional instructions and administrative requirements for the functional steps already recited in the independent claims, such as comparing the first 

Claim Rejections - 35 USC § 103
Applicant argues that Wolcott reference refers to carrying data on its wiring and the Office has not identified where there is allegedly a discussion of transmitting electrical power (as opposed to data signals) via coaxial lines.  Accordingly, no prima facie case of obviousness has been presented (see Remarks, pages 13-14).  Applicant argues that the Office points no reference that actually discusses drawing electrical power from a coaxial line (see Remarks, page 15).
Response:
The Examiner respectfully disagrees.  As pointed out in the last Office Action, Wolcott, paragraph 16 states that:
“[0016] There may be… while other portions may be implemented with coaxial cable, other lines, or wireless communication paths.” 
And paragraph 27 states that:
“[0027] FIG. 3b … The wiring 310 may be any desired type of wire, such as twisted-pair telephone wiring, coaxial or optical cable, power line, Ethernet, or any other physical media that employs transmission frequencies”; Figures 3a-c.”

Wolcott clearly states that its invention may be implemented with coaxial cable or other lines or wireless communication paths in paragraph 16, and further states that its wiring may be implement with power line in paragraph 27.  Wolcott clearly indicates that its invention may transmit electrical power, not just electronic data.  Therefore, 

Applicant argues that claim 7 and 8 were rejected without the Wolcott reference (see Remarks, page 15).
Response:
In view of Applicant’s comments, the rejection of claims 7 and 8 are included the Wolcott reference in this present Office Action.  Therefore, Applicant’s arguments are moot.  

Applicant argues that claim 34 was not rejected and thus, it is interpreted to be allowable (see Remarks, page 15).
Response:
The Examiner disagrees.  The claim was accidentally left out from the last Office Action and is not considered to be allowable.  In view of Applicant’s comments, the claim is rejected in this present Office Action.
 In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 and 103 is MAINTAINED.

Conclusion
Claims 1, 4, 7-10, 21, and 23-38 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697